Appeal by the defendant from a judgment of the Supreme Court, Kings County (Carroll, J.), rendered September 18, 2002, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the Supreme Court, which was entitled to rely, inter alia, on its own observations of and interactions with the defendant, providently exercised its discretion in denying the defendant’s repeated applications for competency examinations (see CPL 730.30 [1]; People v Tortorici, 92 NY2d 757, 765-766 [1999], cert denied 528 US 834 [1999]; People v Morgan, 87 NY2d 878, 879-880 [1995]; People v Gelikkaya, 84 NY2d 456, 459 [1994]; People v Gensler, 72 NY2d 239, 244 [1988], cert denied 488 US 932 [1988]; People v Boundy, 10 NY2d 518, 521 [1962]; People v Smyth, 3 NY2d 184, 186-187 [1957]).
Contrary to the defendant’s contention, the procedure under which he was sentenced as a persistent felony offender did not violate either his Sixth Amendment or due process rights (see People v Rivera, 5 NY3d 61 [2005]; People v Rosen, 96 NY2d 329 [2001]). Furthermore, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are either unpreserved for appellate review (see CPL 470.05 [2]), without merit, or do not require reversal. Florio, J.P., H. Miller, Ritter and Rivera, JJ., concur.